U.S. SECURITIES AND EXCHANGE COMMISSIONWashington, D.C.20549FORM 8-KCURRENT REPORTPursuant to Section 13 or 15(d) of the Securities and Exchange Act of 1934Date of Report (Date of earliest event reported):November 29, 2007MORTGAGEBROKERS.COM HOLDINGS, INC.(Exact name of registrant as specified in its charter)333-105778(Commission File No.)Delaware(State or other jurisdiction ofincorporation or organization) 05-0554486(IRS Employer Identification No.) 260 Edgeley Boulevard, Suite 11, Concord, Ontario L4K 3Y4(Address of principal executive offices)(877) 410-4848(Registrant’s telephone number)Not applicable(Former Name or Former address, if changed since last report)Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below):[]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425)[]Soliciting material pursuant to Rule 14a-12(b) under the Exchange Act (17 CFR 240.14a-12(b))[] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01. Other Events.On November 29, 2007, the Company issued a press release, a copy of which is being filed herewith as Exhibit 99.1Item 9.01. Financial Statements and ExhibitsThe following are filed as exhibits to this report: Exhibit No. Description of Document 99.1 Press Release dated November 29, 2007 SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MORTGAGEBROKERS.COM HOLDINGS, INC.Date:November 29, 2007By: /s/Alex HaditaghiAlex HaditaghiChief Executive Officer
